DETAILED ACTION

Brief Summary
This is an Advisory Office action addressing reissue U.S. Application 15/823,368 (hereafter “the reissue ‘368 Application”).

The proposed after-final amendment dated February 28, 2022 will not be entered because it does not place the application in better form for appeal be materially reducing the issues for appeal.

The reissue ‘368 Application is a reissue of U.S. Patent 9,635,628 (hereafter “the ‘628 Patent”) with the inventor of Minyoung Park. The ‘628 Patent originally issued on April 25, 2017 with original claims 1-30, and was originally filed as U.S. Application 14/125,636.  Here, U.S. Application 14/125,636 is the U.S filing of PCT/US2013/042416, having the 371 (c)(1) (2) date of December 12, 2013, and which claims priority to U.S. provisional application 61/756,548, being filed on January 25, 2013.

As noted above, the ‘628 Patent issued with original claims 1-30.  During this reissue prosecution, claims 31-54 were previously added, and then claims 12, 22, 32, 40, and 48 were subsequently canceled.  A final Office action was mailed on September 30, 2021, which indicated that claims 1-11, 13-21, 23-31, 33-39, 41-47, and 49-54 were rejected, being each of the pending claims, as well as indicating that claims 1, 11, and 21 were objected to.  In response, the Applicant filed the instant after-final amendment dated February 28, 2022, which proposes not being entered, whereby the status of the claims remains as addressed in the final Office action dated September 30, 2021, with claims 1-11, 13-21, 23-31, 33-39, 41-47, and 49-54 being pending, and with claims 1, 11, 21, 31, 39, and 47 being independent. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reissue Declaration and 35 U.S.C. 251
The Supplemental Declaration filed February 28, 2022 has been received and would be sufficient to overcome the previously cited rejection of claims 1-11, 13-21, 23-31, 33-39, 41-47, and 49-54 under 35 U.S.C. 251, as being based on a defective reissue declaration.


Response to Amendment
As noted above, the proposed after-final amendment filed February 28, 2022, after the final Office action dated September 30, 2021, will not be entered, as it does not place the application in better form for appeal be materially reducing the issues for appeal.

Initially, it is noted that the changes in the proposed amendment dated February 28, 2022, would overcome the previously cited rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of the method defined in independent claim 11.  

However, the proposed amendment dated February 28, 2022 proposes amending independent claim 1 to read “wherein the first wireless communication device further comprises: a transmitter to transmit…; and a receiver at the second wireless communication device to receive the sync request frame from the first wireless communication device; …”.

Similarly, the proposed amendment dated February 28, 2022 also proposes amending independent claim 21 to read “A computer-readable non-transitory storage medium that contains instructions, the instructions executed by one or more processors, causing the one or more processors to perform the operations comprising: wirelessly transmitting a sync request frame from a first wireless communication device to a second wireless communication device, …wirelessly receiving the sync request frame from the first wireless communication device at the second wireless communication device; …”

With this, these proposed amended claims 1 and 21 would be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Here, in viewing the current claim language of claims 1 and 21, these claims appear to be drawn to a system, as opposed to the claimed “A first wireless communication device” of 

Specifically, independent claim 1 is drawn to a “first wireless communication device”, but the claimed “receiver”  although being listed as being comprised within the “first wireless communication device”, is “at the second wireless communication device”.  Thus, this limitation is not clear, as how can the receiver at the second wireless communication device be comprised within the first wireless communication device?  These components of “a transmitter” and “a receiver” are seen to be within separate devices.  

Similarly, independent claim 21 is non-transitory storage medium that contains instructions.  But here, the claimed operations, within the single “non-transitory storage medium” are within two separate devices, being “transmitting …from a first wireless communication device” and “receiving …at the second wireless communication device”.  Thus, this limitation is not clear, as how can the operations of transmitting at the first wireless communication device and receiving at the second wireless communication device be comprised within a “non-transitory storage medium…, the instructions executed by one or more processors”, as these operations are seen to be performed in separate devices?  Because of these issues, with the changes in proposed claims 1 and 21, as well as their proposed corresponding dependent claims 2-10 and 24-30, these claims would be rejected as being indefinite.

Further, once again, the proposed amendment filed February 28, 2022 does not comply with 37 CFR 1.173(b)-(d), which sets forth the manner of making amendments in reissue applications.  In this regard, 37 CFR 1.173(c), states:
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims. [Emphasis added].

Additionally, MPEP 1453 (II) states, in part:
Also pursuant to37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for all changes made in the claim(s), whether insertions or deletions). The failure to submit an explanation will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 CFR 1.135(c) ). Such an amendment after final rejection will not be entered. [Emphasis added].

First, it is noted that the “status of claims” in proposed claims 1, 2, 11, and 21 should read something similar to “(Three Times Amended)”, as opposed to the status of “(Twice Amended)” as currently listed in the proposed amendment, as the proposed amendment to claims 1, 2, 11, and 21 would be the third time these claims would be amended.  Similarly, the status of claim 47 should read something similar to “(New - Twice Amended)”.

  Second, as similarly indicated in previous Office actions regarding the previous amendments, the instant proposed response is not seen to provide “an explanation of the support in the disclosure of the patent for the changes made to the claims”, as specifically required in 37 

With this, with the current proposed response dated February 28, 2022, on pages 11 and 12 of the Remarks filed February 28, 2022 with the instant proposed amendment, the Applicant does provide support for one limitation of independent claim 31, as well as for dependent claim 35, both of which were mentioned in the final Office action as being examples of features that need support. But here, support is also needed for all of the added features in limitations in amended claims 1-11, 20, 21, 30, as well as in new claims 31, 33-39, 41-47, and 49-54.  

In reviewing the prosecution history of the instant application, during the prosecution of this reissue application, the Applicant indicated that support for the added features can be found in the general statements of “throughout the specification, for examples, at col. 3, line 32 to col. 5, line 16 of the issued patent” [see Amendment dated 11/27/2017, page 11], and “throughout the specification, for example, at col. 2, lines 46-49…and at col. 3, lines 7-8…” [see Amendment dated 8/11/2021, page 11].

The Office action dated February 11, 2021 and the final Office action dated September 30, 2021 both indicated that specific support was needed for all the added limitations for the claims.  The current response dated February 28, 2022 provides specific support for one limitation of independent claim 31, and for dependent claim 35 [see instant Amendment dated 2/28/2022, pages 11 and 12].  Thus, throughout the prosecution history of the instant application, a  specific “explanation of the support in the disclosure of the patent for the changes made to the claims” has not been given.  Therefore, once again, the proposed response dated February 28, 2022 is seen to be non-compliant, as specific support has not been given for the added features in the limitations in amended claims 1-11, 20, 21, 30, as well as in new claims 31, 33-39, 41-47, and 49-54.  

Here, for a specific instance, independent claim 1 now requires a first wireless communication device having a processor, a memory , and a radio, wherein the first wireless communication device further comprises: a transmitter…and a receiver…”  Here, it is not clear where the specification of the ‘628 Patent describes a specific transmitter and a specific receiver.  Specific support from the specification of the ‘628 Patent must be provided for these limitations.  

Additionally, regarding new claims 31, 33-39, 41-47, and 49-54, the Response dated February 28, 2022 is not seen to provide support for all of the features in the limitations of all the added claims.  For instance, specific support is needed as to where in the specification of the ‘628 Patent that the features in new claims 31 and 39 that require “a processing circuitry” and “a memory circuitry to communicate with the processing circuitry …”  Further, regarding new 

Also, in another instance, it is not clear of where support would be found for the features found in claims 31, 39, and 47 that requires the processing “to request transmission of the sync frame from the AP after the mobile device exits a doze state and before the mobile device enters a subsequent doze state”.  Specific support from the specification of the ‘628 Patent must be provided for these limitations.

Therefore, in accordance with MPEP 1453 (II), noted above, the proposed after-final amendment dated February 28, 2022 is seen to be non-compliant, as specific support has not been given for the changes made to the claims as well as to all of the new claims, and thus, this proposed amendment will not be entered.  





Response to Arguments
Applicant's arguments filed February 28, 2022 (hereafter “the Remarks”), have been fully considered but they are not persuasive. 

Chabra
Regarding the rejection of claims 1-4, 11, 13, 14, 21, 23, and 24 as being anticipated by Chhabra (U.S. Patent 8,160,045), as cited in the final Office action dated September 30, 2021, Applicant’s arguments in the Remarks have been fully considered but they are not persuasive. 

In this regard, on pages 13-16 of the Remarks, the Applicant argues that Chhabra fails to teach of the limitation that requires “wherein the sync request is transmitted before the first device enters a low power state and wherein the sync request instructs transmission of a sync frame after the first device exits the low power state.” [See pages 13-14 in the Remarks].  Initially, the Examiner notes that these argued limitations have been amended, and the current claim is not worded exactly the same as argued.   Here, the main idea of the limitations are still the same, but the wording of amended claim 1 clarifies that the “sync request” is a “sync request frame”, and that “the first device” is referring to “the first wireless communication device”.  Specifically, claim 1 currently recites “wherein the sync request frame is transmitted before the first wireless communication device enters a low power state and wherein the sync request frame instructs transmission of a sync frame after the first wireless communication device exits the low power state.”

Continuing, on page 15 of the Remarks, the Applicant illustrates Fig. 11B of Chhabra, and argues that “The cited portion (i.e., Figs. 11A and 11B) and indeed the reference in its entirety is silent as to the content of the synchronization request.”  But with this, the current claim language of independent claims 1, 11, and 21 does not specifically require any type of “content of the synchronization request”, as argued.  Specifically, independent claim 1 currently recites “a transmitter to transmit a sync request frame…, the sync request frame formatted as a request to transmit a sync frame;… wherein the sync request frame is transmitted before the first wireless communication device enters a low power state and wherein the sync request frame instructs transmission of a sync frame after the first wireless communication device exits the low power state.”  With this, if the Applicant desires to have a specific limitation regarding any specific “content of the sync request” to be considered, then the claims must be amended accordingly.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Along this vein, it appears that the closest claimed element that is seen to be “content of the sync request” within independent claims 1, 11, and 21 would be the limitation that requires “the sync request frame formatted as a request to transmit a sync frame”. Here, looking at the reference of Chhabra, in Fig. 11B, in step 168, a sync request frame is sent. This sync request in step 168 of Chhabra is transmitted before the device enters a low power state in step 172, where Chhabra’s device “goes to sleep”.  With this, in col. 2, lines 32-62, Chhabra states “In other features, the control module generates the synchronization requests within a service period (SP) of an unscheduled automatic power save delivery (UAPSD) mode during the DTIM beacon 

Further, in the instant arguments, the Applicant appears to be focusing in on the term “instructs” in the limitation that requires recite “wherein the sync request frame is transmitted before the first wireless communication device enters a low power state and wherein the sync request frame instructs transmission of a sync frame after the first wireless communication device exits the low power state”, as recited in claims 1, 11, and 21.  But here, the mere use of the term “instructs” in the claims, as currently worded, is not seen to mean that there is some specific content of the sync request frame.  Rather, an ordinary meaning of the term “instruct”, as given in Merriam Webster’s Collegiate Dictionary, Tenth Edition (with a copyright date of 1997) is “to give an order or command to : DIRECT”

Here, Chhabra is seen to teach an instance that reads on this current claim language. Particularly, as seen in Fig. 11B, Chhabra teaches that the sync request is sent in step 168, which is before a lower power state in step 172.  Continuing, Chhabra teaches that the sync request frame in step 168 directs or instructs transmission of a sync frame, interpreted as the reception of the timing info of the AP clock in step 170, which is after the device exits the low power state in step 166.  This functionality is discussed in col. 8, lines 27-43, which states “At the first synchronization point, the transmit module 48-1 transmits the synchronization request (i.e., the unicast probe request) to the AP 24 in step 168. …The receive module 48-2 receives the probe response from the AP 24 that includes data related to the system clock of the AP 24 in step 170.”  With this, the “probe response” is interpreted as a “sync frame”, which is sent by the access point (AP) to the device, such that the device “synchronizes the power save mode clock of the device 41 to the system clock of the AP 24.”, as read in col. 5, lines 34-51.  Additionally, Chhabra also states in col. 7, lines 4-23 that “On receiving the resync control signal, a transmit module 48-1 of the transceiver 48 transmits a unicast probe request (i.e., a synchronization request) to the AP 24 (not shown). The AP 24 responds by transmitting a probe response that includes information of the system clock of the AP 24.  A receive module 48-2 of the transceiver 48 receives the probe response and outputs the information of the system clock of the AP 24 to the control module 112.”

Thus, because the probe response in Chhabra is directly responsive to the sync request, Chhabra can be reasonably seen as teaching that the sync request in step 168 directs or instructs the access point AP to send the probe response back to the device.  With this, looking back to 

Continuing, on page 16 of the Remarks, the Applicant further argues that “the steps on the flow diagram of Fig. 11B clearly indicate the process by which the request-response sequence is executed; these steps do not indicate the content of the sync frame.”  Again, if the Applicant desires to have a specific limitation regarding any specific “content of the sync request” be considered in interpreting the claims, then the claims must be amended accordingly.  Here, the Applicant further argues on page 16 of the Remarks that “Indeed, the Examiner considers only the left-hand return arrow (i.e., going from step 177 to the end of step 166); the Examiner does not consider the right-hand return arrow (going from step 177 to the end of step 176). Thus, even if an inherency argument would not hold because the results are not always predictably the same.”

Here, as discussed above, Chhabra is seen to teach of an instance that specifically reads on this current language of claims 1, 11, and 21.  Particularly, as seen in Fig. 11B, Chhabra teaches that the sync request is sent in step 168, which is before a lower power state in step 172.  Continuing, Chhabra teaches that the sync request frame in step 168 instructs transmission of a 

Again, Chhabra can be reasonably seen as teaching that the sync request in step 168 instructs the access point AP to send the probe response back to the device.  With this, looking back to Fig. 11B, the probe response sent in step 170, which was in response to the sync request in step 168, occurs after the device exits the low power state, seen in step 166, whereby the device wakes up at a determined syncpoint.  Therefore, the reference of Chhabra can be reasonable interpreted as teaching “wherein the sync request frame is transmitted before the first wireless communication device enters a low power state and wherein the sync request frame instructs transmission of a sync frame after the first wireless communication device exits the low power state”, as currently required in independent claims 1, 11, and 21.  

Continuing, on page 16 of the Remarks, the Applicant further argues that “No specific citation of Chhabra is proffered to support the claim the Chhabra’s synchronization request contains specific instructions to the AP causing the AP to transmit a ‘sync frame after’ the client device ‘[exits] low power state’.  First, it is noted that the current claim language does not expressly require “specific instructions to the AP causing the AP to transmit a ‘sync frame after’ the client device ‘[exits] low power state’”, as argued.  Rather, claims 1, 11, and 21 recite “wherein the sync request frame instructs transmission of a sync frame after the first wireless communication device exits the low power state.”  Here, the claimed “instructs transmission of a sync frame” is not the same as “the sync request frame including instructions to cause the AP to transmit a sync frame after the client device exits a low power state”, as argued.  The mere use of the term “instructs” in the claims, as currently worded, is not seen to mean that there is some specific content of the sync request frame.  Once again, an ordinary meaning of the term “instruct”, as given in Merriam Webster’s Collegiate Dictionary, Tenth Edition (with a copyright date of 1997) is “to give an order or command to : DIRECT”

 Here, as seen in Fig. 11B, as well as in col. 7, lines 4-23 and col. 8, lines 27-43, Chhabra is seen to teach that the sync request in step 168 directs or instructs the access point AP to send the probe response back to the device.  With this, looking back to Fig. 11B, the probe response sent in step 170, which was in response to the sync request in step 168, occurs after the device exits the low power state, seen in step 166, whereby the device wakes up at a determined syncpoint.  Therefore, the reference of Chhabra can be reasonable interpreted as teaching “wherein the sync request frame is transmitted before the first wireless communication device enters a low power state and wherein the sync request frame instructs transmission of a sync 

Therefore, for the reasons discussed above, the reference of Chhabra is still seen to anticipate the current language independent claims 1, 11, and 21.  Thus, the rejection of claims 1-4, 11, 13, 14, 21, 23, and 24, as being anticipated by Chhabra, is deemed proper, and is herein maintained.


Chabra in view of Bracha
Regarding the rejection of dependent claims 5-10, 15-20, and 25-30 as being unpatentable over Chhabra (U.S. Patent 8,160,045) in view of Bracha (U.S. Pat. App. Pub. 2010/0061347), Applicant’s arguments in the Remarks have been fully considered but they are not persuasive.   Particularly, on page 16, the Applicant argues that these dependent claims should be patentable based on the reasons discussed above with respect to the reference of Chhabra alone.  

Thus, for the same reasons discussed above with respect to the Chhabra reference alone, the combination of Chhabra in view of Bracha is still seen to teach the features of claims 5-10, 15-20, and 25-30.  Therefore, the rejection of claims 5-10, 15-20, and 25-30 as being unpatentable over Chhabra in view of Bracha, is deemed proper, and is herein maintained.
Bracha in view of Vermani, and further in view of Chhabra
Regarding the rejection of claims 31, 33-39, 41-47, and 49-54 as being unpatentable over Bracha (U.S. Pat. App. Pub. 2010/0061347) in view of Vermani (U.S. Patent App. Pub. 2013/0235860), and further in view of Chhabra (U.S. Patent 8,160,045), Applicant’s arguments in the Remarks have been fully considered but they are not persuasive.

Beginning on page 17 of the Remarks, the Applicant argues that the references fail to disclose the feature “the processing circuitry is further configured to request transmission of the sync frame from the AP after the mobile device exits a doze state and before the mobile device enters a subsequent doze state”, as required in independent claim 31 and 47, and similarly in claim 39.  Here, the Applicant argues on page 17 that “Chhabra fails to disclose or suggest instructing the AP to transmit ‘the sync frame from the AP after the mobile device exits a doze state and before the mobile device enters a subsequent doze state’.”  But it is noted that the current claim language does not specifically require “instructing the AP”, as argued, as the limitation in independent claims 31, 39, and 47 currently recites that the circuitry is configured to “request transmission of the sync frame from the AP after the mobile device exits a doze state and before the mobile device enters a subsequent doze state”.

In this regard, as indicated in the final Office action dated September 30, 2021, “Bracha and Vermani fail to expressly teach if the processing circuitry is further configured to request transmission of the sync frame from the AP after the mobile device exits a doze state and before the mobile device enters a subsequent doze state.”

But in the cited rejection of the final Office action dated September 30, 2021, the secondary reference of Chhabra is seen to teach the feature that teaches of “the processing circuitry is further configured to request transmission of the sync frame from the AP after the mobile device exits a doze state and before the mobile device enters a subsequent doze state”.  Particularly, as seen in Fig. 11B of Chhabra, the reference discloses of processing circuitry [seen in Fig. 9] that is configured to request, in the sync request in step 168, the transmission of the sync frame from the AP, being the probe response have the timing info of the AP clock, whereby these functions are performed after the mobile device exits a doze state in step 166 and before the mobile device enters a subsequent doze state, as seen in step 172.

Thus, for the same reasons discussed above with respect to the Chhabra reference alone, the combination of Bracha, Vermani, and Chhabra can still be reasonably interpreted as teaching the features of claims 31, 33-39, 41-47, and 49-54.  Therefore, the rejection of claims 31, 33-39, 41-47, and 49-54 as being unpatentable over Bracha in view of Vermani, and further in view of Chhabra, is deemed proper, and is herein maintained.


Therefore, with the after-final amendment dated February 28, 2022 not being entered, the status of the claims remains as addressed in the final Office action dated September 30, 2021.  Particularly, the status of claims 1-11, 13-21, 23-31, 33-39, 41-47, and 49-54 remains as follows:
Claims 1, 11, and 21 stand objected to because of various informalities;
Claims 1, 3, 9, 11, 13, 21, and 23
Claim(s) 1-4, 11, 13, 14, 21, 23, and 24 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chhabra;
Claims 5-10, 15-20, and 25-30 stand rejected under 35 U.S.C. 103 as being unpatentable over Chhabra in view of Bracha; and
Claims 31, 33-39, 41-47, and 49-54 stand rejected under 35 U.S.C. 103 as being unpatentable over Bracha in view of Vermani, and further in view of Chhabra.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

	Conferees:

/ERON J SORRELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

/M.F/Supervisory Patent Examiner, Art Unit 3992